Motion of the respondent to have the brief of the appellants filed in this court upon the appeal herein struck from the record because it contains unjustified accusations against and criticisms of the respondent’s counsel granted, with ten dollars costs. It is ordered that the brief be struck from the records of this court and removed from its files. Permission is granted the appellants to file a new brief within ten days after the entry of the order hereon. The statement in appellants’ brief that the decision of the trial court was induced by the fraud of defendant’s counsel practiced upon it is wholly unjustified and unwarranted by the facts. If we could disregard or overlook the unethical conduct of the plaintiffs’ counsel as due to inadvertence or excessive zeal, we cannot be unmindful of the fact that on the argument of this motion and in the briefs submitted the charges were repeated and an attempted justification was made. This indicated willfulness and a high disregard of the proper conduct due to the court and to opposing counsel. The attorney who presented the brief and argued the motion for appellants is deserving of severest censure, which must be shared by the attorney of record whose name is subscribed to the brief. We cannot be too emphatic in our disapproval. A brief which does not fairly state the facts and the issues to be determined is of no aid to the court. (Ryan v. Cortland Carriage Goods Co., 133 App. Div. 467, 470, 471.) Briefs which make unwarranted attacks on opposing counsel are violative of professional ethics and the practice is generally condemned. (Scholing v. O’Conner, 209 App. Div. 839; Green v. Elbert, 137 U. S. 615, 624; Royal Arcanum v. Green, 237 id. 531, 546.) Present — Young, Hagarty, Carswell, Davis and Johnston, JJ.